Woods, J.,
delivered the opinion of the court.
In the opinion of this court in Chandler v. White, 71 Miss., 161, it is said that ‘ ‘ the one hundred dollars wages of the laborer having a family, under § 1244, code of 1880, it is declared, shall be exempt from garnishment or other legal process. It is exempt from every garnishment, whether sought to be enforced annually or monthly. Time does not measure the privilege. Whenever the exemption is sought to be subjected, by legal process, to the demand of the creditor, the exemptionist may invoke the protection of the law. ’ ’ In that case, the contention of counsel for the judgment creditor was that a laborer who receives fifty or one hundred dollars per month cannot claim the same as exempt every month. In the attempted maintenance of this contention, the judgment creditor took five successive writs of garnishment against the employer of the laborer, by which writs it was sought to tie up in the garnishee’s hands the wages of the laborer for several months, so that the aggregate sum of the monthly wages should reach and pass beyond one hundred dollars.
In the case at bar, the judgment creditor sought to tie up and have applied to his judgment the entire monthly wages of his debtor for three or four months under one writ of garnishment, executed in April and returnable in July, less one hundred dollars exempt as wages. This view was adopted by the court below and judgment was entered accordingly. This ac*442■tion was erroneous, and rests upon a rigid adherence to the •letter of the law of garnishment, as contained in chapter 55, -code of 1892, and, in failing to give vital efficacy to that provision — subdivision (a) of the tenth head of the first section of our law of exempt property, found in chapter 15 of the code— by which ‘ ‘ the wages of every laborer or person working for wages, being the head of a family, to the amount of one hun•dred dollars” are made exempt from seizure under legal process. The humane and wise purpose of this exemption law was to secure not only to the laborer, but the family of which he was head, and for which, by every obligation, legal as well as moral, it was his duty to provide, the necessaries and comforts of life. His wages, by law, are set apart and dedicated to that righteous end. They 'are made absolutely exempt from •seizure under legal process, and we must give our exemption law such construction as will carry its beneficent design into effect. The chapter on garnishment and the independent chapter on exemptions must be so construed as to give harmonious effect to both. The -view which we decline to follow would, practically, render nugatory this salutary provision exempting The wages of laborers. .If, by successive service of writs of garnishment, as was attempted in Chandler v. White, supra, or by a single writ returnable to a term of court long subsequent to its ..execution, as was done in the present case, the debtor can aggregate the small monthly wages to an amount in excess of the exemption, and seize this excess, no matter how great his judg■inent may be, it will be readily seen that both the laborer and .his family may come to actual want, and the statute for their protection would be rendered nugatory. Under the mistaken view which prevailed below, the laborer would be deprived of !his small wages, payable at short intervals, until his creditor’s debt had been satisfied, if the laborer continued in the service of the same employer, or he would be driven to seek new employment, and, if successful in finding it, he would again be forced to leave the second employment, after a writ of garnish*443ment had been served, and once more engage in his wandering-search for a third engagement, and so on infinitely, his family meanwhile being subjected to all the hardship and want incident to such vicissitudes of evil fortune.
The true view is that, on the first of each month, or whenever, by the contract of employment, the wages, not exceeding-one hundred dollars, are due and payable, the laborer has the right to demand and receive them, notwithstanding his employer may have been garnisheed. Whe.n the garnishment writ was served — in this case, on April 8, 1895 — and the railway •company’s answer showed that it owed its servant $81 for wages, the judgment creditor took nothing by its writ for -the wages then due, for the wages were not garnishable, and the servant had the right to demand payment of his employer, notwithstanding the service of the writ, and, in like manner, the wages for April, May and June were, as they respectively fell due (provided, always, the employer did not have more than $100 of the laborer’s wages in his hands), absolutely exempt from seizure under legal process, no matter whether by one writ or a half dozen successive writs, and the railroad company might and should have paid, according to the tenor, of its contract, the monthly wages to the laborer. Similar statutes in other states have received consideration, and such construction given them as we think must be given our own. Our statute was designed to secure to laborers and their families the small fruits of their toil, and we feel bound to give it such proper and liberal interpretation as will give life and force to that wise and humane design. See Bliss v. Smith, 78 Ill., 359; Collins v. Chase, 71 Me., 434; Hall v. Hartwell, 142 Mass., 447. The case of Bremer v. Mohn, Pa. Sup. Ct., found in 32 Atlantic Reporter, p. 90, involves no construction of statutes of exemptions for wages, and, on other grounds, is distinguishable from the case in hand.
It is contended, however, by counsel for appellee that, if their chief contention is thought by us to be not sound, yet, *444under the amended answer of the garnishee, judgment should be rendered for $21.10. The answer does not admit an indebtedness of $120.10, but states certain facts by which the various balances, after deducting from each month’s wages of $100 the amounts paid to or accounted for with the laborer monthly, if added to the $81 due when the garnishment was served in April amount to $121. But we have already seen that this $81 wages for March was exempt from seizure under legal process; was not garnishable, and that the judgment creditor acquired nothing by the service of his writ at that time.

Let the garnishee be discharged on its answer: Judgment accordingly.